Order entered January 11, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00950-CR

                     MICHAEL VILLASANA, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 416th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 416-80223-2020

                                    ORDER

      Before the Court is court reporter Destiny Moses’s January 8, 2021 request

for extension of time to file the reporter’s record. We GRANT the request and

ORDER the reporter’s record timely filed as of January 11, 2021.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE